DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 02, 2022.  Claims 1, 3–7, 9–12, 14-15, and 17-21 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 1, 3–7, 9–12, 14-15, and 17-21, filed on February 02, 2022 are moot in view of the new grounds of rejection under the combination of Jongho, Liu, and Lee.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 4, 15, 17 – 18, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to JONGHO PARK et al. (herein after “Jongho”), “Stereo Vision Based Collision Avoidance of Quadrotor UAV”, 10/17/2012, 2012 12th International Conference on Control, Automation and Systems, IEEE in view of United States Patent Application Publication No. US 2016/0068267 A1 to Liu et al. (herein after “Liu”).
As to claim 1,
Jongho teaches a method for controlling an unmanned aerial vehicle ("UAV"), comprising: 
obtaining depth data of one or more obstacles in a flight space (see Jongho figure 4 and section 5 “Collision Avoidance Using Stereo Vision” which teaches creating a depth map from a stereo camera); 

    PNG
    media_image1.png
    438
    871
    media_image1.png
    Greyscale

generating an obstacle map based on the depth data (see id.  As further explained in Jongho, obstacles are detected based on pixel depths); 
obtaining information of an obstacle that triggers an obstacle avoidance operation based on the obstacle map (see id.  If the velocity vector of the quadcopter resides within a “collision cone” for a particular obstacle, defined by a set of tangent lines from the quadcopter to a collision safety boundary, then the obstacle is a threat to the quadcopter); 
determining a flight path that circumvents the obstacle that triggers the obstacle avoidance operation based on the obstacle map (see id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle); 

    PNG
    media_image2.png
    305
    495
    media_image2.png
    Greyscale

However, Jongho does not teach where the method further comprises transmitting the information of the obstacle to a control terminal of the UAV.
Liu teaches an obstacle avoidance method for a UAV, the method comprising:
detecting an obstacle (see Liu, [0081]); and
transmitting information of a detected obstacle to a control terminal of the UAV (see Liu, [0076]-[0077] and [0095]).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method in Jongho such that it further comprises the step of transmitting the information of the obstacle to a control terminal of the UAV, as taught in Liu, because Liu further teaches where this function alerts the user of safety risks due to obstacles during UAV operation (see Liu, [0095]).

As to Claim 3,
Modified Jongho substantially discloses the method of claim 1, 
determining whether to trigger the obstacle avoidance operation based on the obstacle map.  (See id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle).
As to Claim 4,
Modified Jongho substantially discloses the method of claim 3, wherein determining whether to trigger the obstacle avoidance operation based on the obstacle map comprises: 
determining whether to trigger the obstacle avoidance operation based on the obstacle map and a location of the UAV.  (See id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle).
As to Claim 15, 
Jongho discloses a device for controlling an unmanned aerial vehicle ("UAV") (see Fig. 1 and Abstract), comprising: 
a depth sensor configured to obtain depth data of one or more obstacles in a flight space (see Jongho figure 4 and section 5 “Collision Avoidance Using Stereo Vision” which teaches creating a depth map from a stereo camera); 
one or more processors (see Figs. 1 - 2, 1. Introduction, 3. Guidance and Control System Design, and 7. Conclusion, UAV utilizes a waypoint guidance and controller comprising processors), operating separately or in collaboration and configured to: 
determine information of an obstacle that triggers an obstacle avoidance operation based on the depth data (see Jongho figure 4 and section 5 “Collision Avoidance Using Stereo Vision” which teaches creating a depth map from a stereo camera);
obtaining information of an obstacle that triggers an obstacle avoidance operation based on the obstacle map (see id.  If the velocity vector of the quadcopter resides within a “collision cone” for a particular obstacle, defined by a set of tangent lines from the quadcopter to a collision safety boundary, then the obstacle is a threat to the quadcopter); and
determining a flight path that circumvents the obstacle that triggers the obstacle avoidance operation based on the obstacle map (see id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle);
However, Jongho does not teach, or suggest generating an obstacle map based on the depth data; and
transmitting the information of the obstacle to a control terminal of the UAV.
Liu teaches an obstacle avoidance method for a UAV, the method comprising:
detecting an obstacle (see Liu, [0081]); and
transmitting information of a detected obstacle to a control terminal of the UAV (see Liu, [0076]-[0077] and [0095]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method in Jongho such that it further comprises the step of transmitting the information of the obstacle to a control terminal of the UAV, as taught in Liu, because Liu further teaches where this function alerts the user of safety risks due to obstacles during UAV operation (see Liu, [0095]).
As to Claim 17,
Modified Jongho substantially discloses the device of claim 15, wherein the one or more processors,
determining whether to trigger the obstacle avoidance operation based on the obstacle map.  (See id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle).
As to Claim 18,
Modified Jongho substantially discloses the device of claim 17, wherein the one or more processors,
determining whether to trigger the obstacle avoidance operation based on the obstacle map and a location of the UAV.  (See id.  If the obstacle is a threat to the quadrotor, then the quadrotor performs a collision avoidance maneuver.  See also figure 6 showing the collision avoidance maneuver that circumvents the obstacle).
As to Claim 21,
Modified Jongho substantially discloses the method of claim 1,
obtaining at least one of location information or attitude information of the UAV (See Figs. 4 and 6); wherein generating the obstacle map based on the depth data comprises: generating the obstacle map based on the depth data and at least one of the location information or the attitude information of the UAV.  (See id.  As further explained in Jongho, obstacles are detected based on pixel depths).

Claims 12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to JONGHO PARK et al. (herein after “Jongho”), “Stereo Vision Based Collision Avoidance of Quadrotor UAV”, 10/17/2012, 2012 12th International Conference on Control, Automation and Systems, IEEE in view of Liu et al. (US 2016/0068267) as to claim 1 above,  and further in view of Korean Foreign Patent No. KR 2013/0009894 A to LEE (herein after "Lee").
As to Claim 12,
Modified Lin substantially discloses the method of claim 1.
However, Lin’s UAV obstacle avoidance method using image depth information, does not teach, or suggest determining distance information of a gap between obstacles based on the obstacle map; 
determining information regarding a likelihood of passing the gap based on the distance information; and 
transmitting the information regarding the likelihood of passing the gap to the control terminal.
Lee’s work presents an unmanned aerial vehicle for precise short attack using a spatial data is provided to quickly move and fly and to precisely attack target objectives while autonomously avoiding obstacles.  The data transceiving device receives the first RF signal transmitted from the unmanned aerial vehicle, converts the first RF signal to image data same as the image data generating in the camera, and transmits the converted control data as a second RF signal.  The obstacle detecting part comprises a camera and a sensor for detecting obstacles on moving paths.
Lee further teaches determining distance information of a gap between obstacles based on the obstacle map (see ¶0015.  In particular, see ¶0015, Lines 172 - 174, "user can simultaneously direct the attack by looking directly at the surrounding situation of the unmanned aerial vehicle arriving at the hitting point from a long distance, so that the user can make a detailed and precise strike as desired); determining information regarding a likelihood of passing the gap based on the distance information (see ¶0015.  In particular, see ¶0015, Lines 166 - 171, "together with an electronic map prepared in advance with reference to image data captured by the unmanned aerial vehicle... the drone in the sky in real time is also the actual hit point of the operation area corresponding to the dragged position on the electronic map, referring to the prepared electronic map. It has the advantage of being able to move and fly quickly, autonomously avoiding obstacles."  Emphasis added); and transmitting the information regarding the likelihood of passing the gap to the control terminal.  (See ¶0015, Lines 178 - 185, "unmanned aerial vehicle can quickly and autonomously avoid obstacles and reach the hitting point by referring to the electronic map of the operation area input in advance… For example, in the event of hitting a long shaft artillery located on a mountain slope, before evacuating to an underground facility for reloading, the long shaft artillery can effectively avoid obstacles on the ground and quickly round the mountain slope and accurately strike the long shaft artillery, and the damage situation can be checked in detail."  Emphasis added.)
Lee is analogous art to the claimed invention as it relates to controlling UAV obstacle avoidance in that it provides conversion of UAV RF signals to image data same as the image data generating in the camera to facilitate detecting obstacles on moving paths.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Lin’s UAV obstacle avoidance method using image depth information with the transmission of a flight path that includes gaps between and / or to a control terminal, as taught by Lee.  Motivation for combining the element(s) can include, but are not limited to:  in plural potential collision events with obstacle, a real-time updating obstacle map facilitates reciprocating movement between some positions of the obstacle and the UAV.
As to Claim 14,
Modified Lin substantially discloses the method of claim 1.
However, Lin’s UAV obstacle avoidance method using image depth information, does not teach, or suggest transmitting information relating to the flight path to the control terminal.
On the other hand, Lee’s UAV precision strike weapons system using spatial information technology teaches transmitting information relating to the flight path to the control terminal.  (See Figs. 1 - 3, ¶0006, ¶0023, ¶0026, and ¶0029.  In particular, see Figs. 1 - 3.  

    PNG
    media_image3.png
    178
    298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    630
    438
    media_image4.png
    Greyscale

See ¶0026, "the station 200 includes an interface 210 for interfacing data with a data transmission / reception device 300, and an image processing unit that processes image data received through the interface 210… through the image processing unit 220 on the screen, the input means 240 for transmitting the user's input."  See ¶0029, "the control data so that the unmanned aerial vehicle 100 can actually move and fly to the precise hitting point in response to an arbitrary position where the icon (A) of the unmanned aerial vehicle 100 has been moved"  See ¶0031, "vehicle 100 performs initialization and then self-position recognition. The first camera 121 of the unit 120 is operated to photograph the surroundings. Then, the image data generated through photographing is converted into a first RF signal through the RF module 140 and output to the data transmission / reception device 300. Then, the data transmission / reception device 300 receiving the first RF signal from the RF module 140 of the unmanned aerial vehicle 100 converts the first RF signal back into image data and transmits it to the interface 210 of the station 200. When the image data is received by the interface 210 in this way, the control unit 260 of the station determines the current position of the unmanned aerial vehicle 100 by referring to the image data transmitted through the interface 210.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Lin’s UAV obstacle avoidance method using image depth information with the transmission of a flight path to a control terminal, as taught by Lee.  Motivation for combining the element(s) can include, but are not limited to:  in plural potential collision events with obstacle, a real-time updating obstacle map facilitates reciprocating movement between some positions of the obstacle and the UAV.
Allowable Subject Matter
Claims 5–11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art does not appear to recite wherein obtaining the depth data of the one or more obstacles in the flight space comprises 
obtaining multiple frames of depth data of the one or more obstacles in the flight space, and
wherein generating the obstacle map based on the depth data comprises
generating the obstacle map based on the multiple frames of depth data.
Although exemplary art such as Korean Foreign Patent No. KR 2010066952 A and Chinese Foreign Patent No. CN 110209184 A suggest these limitations, these art were not filed before the time the invention was filed.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and is listed below as follows:      
U.S. Patent Application Publication No. 2018/0033318 A1 to YEH (herein after "Yeh").
Yeh’s work presents a UAV control method wherein it detects a possible obstacle, wherein it predicts a path for the possible obstacle.  The method further includes determining when the possible obstacle is cooperative, initiates communications with the possible obstacle, and transmits the information of the obstacle to a control terminal of the UAV.  When the obstacle non-cooperative, the method controls the UAV to perform an avoidance maneuver when the possible obstacle is not cooperative.  (See Figs. 2, 4 – 6, and Abstract.)

Yeh is analogous art to the claimed invention as it relates to controlling UAV obstacle avoidance in that it provides transmitted data related to the obstacle.

U.S. Patent Application Publication No. 2010/0017046 A1 to CHEUNG et al. (herein after "Cheung")
Cheung’s work presents a collaborative unmanned vehicle locating and tracking system, as well as a data transfer exchange system between at least a pair of unmanned vehicles; in particular an unmanned air vehicle and a mobile ground based unmanned vehicle.

Cheung is analogous art to the claimed invention as it relates to controlling UAV obstacle avoidance in that it provides UAV line-of-sight control and evasive UAV maneuvers through a diversity of flight path geometries.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661